Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 1 of 11 PageID# 6167



                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                  ALEXANDRIA DIVISION

  IN RE: CAPITAL ONE CONSUMER DATA                          MDL No. 1:19md2915 (AJT/JFA)
  SECURITY BREACH LITIGATION



   This Document Relates to the Consumer Cases

               PLAINTIFFS’ REPLY IN SUPPORT OF PLAINTIFFS’
          MOTION TO COMPEL DISCOVERY FROM AMAZON DEFENDANTS

         Plaintiffs submit this Reply in Support of their Motion to Compel Discovery from Amazon

  Defendants (“Motion” or “Mot.”) (Dkts. 454–456).

                                  PRELIMINARY STATEMENT

         On May 20, 2020, Defendants Amazon Web Services, Inc. (“AWS”) and Amazon.com,

  Inc. (collectively, “Amazon”) filed their Memorandum of Law in Opposition to Plaintiffs’ Motion

  to Compel Discovery (“Opposition” or “Opp.”) (Dkt. 472). In the Opposition, Amazon implicitly

  concede the discovery Plaintiffs seek is relevant to this litigation, but attempt to frame the scope

  of that discovery more narrowly than the rules dictate, and without carrying their hefty burden of

  proving with any detail that Plaintiffs’ entitlement to this information is proportionately

  outweighed by any burden Amazon may undertake in responding thereto. Accordingly, the Court

  should find in Plaintiffs’ favor and compel Amazon to respond to the discovery requests.

                                            ARGUMENT

     A. WAFs, SSRF and Open Reverse Proxy Attacks, and Overly Broad IAM Permissions
        is Relevant to Amazon’s Knowledge of Potential Security Vulnerabilities

                i.   Capital One has not refuted the applicability of SSRF attacks to this case

         Amazon contends SSRF was not at issue in the breach,

                                                                                  Amazon cites Mr.
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 2 of 11 PageID# 6168



  Fisk’s testimony in their Opposition, claiming

                                                    Opp. at 6 (emphasis in original). That exact cited

  testimony                          and is provided in full below:




  (Doc. 472-1, Ex. A, at 102:7–16) (emphasis added). Mr. Fisk

                                       ; Mr. Fisk testified




       (Doc. 472-1, Ex. A, at 102:13–16) (emphasis added). Although this testimony

                                                         and does not eradicate Plaintiffs’ theories of

  liability and the applicability of SSRF to this case—especially concerning discovery.

         And Amazon’s selective citation to Mr. Fisk’s testimony in an attempt to absolve itself

  omits important facts implicating its liability. Indeed, Mr. Fisk also testified to

                              —               —




         Be that as it may, and even assuming Mr. Fisk had testified vociferously and unequivocally

  to only what Amazon implies—and he did not—neither this Court nor Plaintiffs are required to

  accept that testimony as undisputed fact. Importantly, Plaintiffs expect their expert(s) to establish

                                                     2
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 3 of 11 PageID# 6169



  that an SSRF attack was at issue here, and, more to the point, Plaintiffs are already aware of

  multiple aspects of Capital One’s corporate representative testimony that is directly contradicted

  by documents already produced in this case and authored by Capital One employees. The actual

  facts in this case will be developed in the fulness of time and in the crucible of discovery; not by

  selected soundbites from a corporate designated witness in the first deposition taken in this case.

                 ii.   The Information is abundantly relevant

         Contrary to Amazon’s arguments, Plaintiffs’ requests for the Contested Discovery is

  anything but a fishing expedition. See Opp. at 3. Counter to this argument, Amazon concedes

  “Discovery from Amazon relevant to Plaintiffs’ claims in the representative complaint should

  focus on: (1) what Amazon knew and communicated with Capital One about the aspects of Capital

  One’s AWS account that Thompson exploited[.]” Opp. at 4 (emphasis added). As Amazon

  concedes, it is crucial to understand what Amazon knew concerning any WAFs, SSRF and open

  reverse proxy attacks, and overly broad IAM permissions, but Amazon curiously seeks to narrow

  the scope to what was communicated with Capital One—this improperly narrows the scope of

  permissible discovery Plaintiffs are entitled to take in this case. Also, Amazon concedes production

  of documents related to “IAM and security features available to customers” concern relevant areas

  of inquiry for Plaintiffs. Opp. at 5. Despite this concession that the arguably broader topic of what

  was available to customers is relevant, Amazon opposes Plaintiffs’ inquiry into the narrower topic

  of Amazon’s knowledge concerning whether overly broad IAM permissions contributed to prior

  data breaches or security incidents. These concessions recognize that the information Plaintiffs

  seek is relevant, yet contest the scope of Plaintiffs’ request extending beyond those involving

  Capital One.

         Courts have routinely ruled that reasonably limited discovery concerning prior incidents is

  permissible if relevant to any matter raised in litigation. See, e.g., Donovan v. Wal-Mart Stores,
                                                   3
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 4 of 11 PageID# 6170



  Inc., 2012 WL 3025877, *2 (D. S.C. July 24, 2012) (finding that occurrences and resolutions of

  similar incidents is discoverable); United Oil Co., Inc. v. Parts Assoc., Inc., 227 F.R.D. 404 (D.

  Md. 2005) (compelling production of similar incidents in a products liability action); Marks v.

  Global Mortgage Group, Inc., 218 F.R.D. 492, 497 (S.D. W. Va. 2003) (permitting discovery of

  similar transactions in lender liability litigation); Bates v. Firestone Tire and Rubber Co., Inc., 83

  F.R.D. 535 (D. S.C. 1979) (permitting discovery of manufacturer’s knowledge of previous injuries

  or lawsuits involving specified product). Indeed, the scope is not limited to local geographic or

  short temporal scopes. See, e.g., Pham v. Wal-Mart Stores, Inc., No. 2:11-cv-01148-KJD-GWF,

  2011 WL 5508832 (D. Nev. Nov. 9, 2011) (permitting nationwide discovery of similar accidents

  involving mattress display during a five-year period); Fears v. Wal-Mart Stores, Inc., No. Civ.A.

  99-2515-JWL, 2000 WL 1679418 (D. Kan. Oct. 13, 2000) (permitting nationwide discovery of

  similar accidents resulting from falling merchandise during a five-year period).

         Plaintiffs’ position is no different than the cases collected above: Plaintiffs do not seek

  information related to any security vulnerability experienced by any Amazon customer from

  Amazon’s inception to the present day. Instead, Plaintiffs seek targeted discovery related to

  specific security vulnerabilities during the period in which Capital One has been using Amazon’s

  services. By way of example, during meet and confers Amazon has taken the position that it is

  essentially a landlord: it provided a space for Capital One to store its customers’ data. If, however,

  Amazon (as a landlord) knew that the locks to the property were susceptible to simple lockpicking

  or that burglars had robbed the property by sneaking through a window that had no locks (e.g.,

  exploiting misconfigured WAFs, SSRF and open reverse proxy attacks, or overly broad IAM

  permissions), that information is vital to the determination of whether the property was provided

  in a safe and secure condition in the first place. Whether that information was communicated to



                                                    4
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 5 of 11 PageID# 6171



  the tenant is obviously important, but the focus cannot be limited to just those communications

  because that would encourage lack of candor and insulate Amazon from liability simply by its own

  silence.

      B. The Financial Benefits Amazon Received as a Condition of Partnering with Capital
         One is Relevant to Plaintiffs’ Unjust Enrichment and Disgorgement Claims

          Amazon is plainly wrong that financial information is not relevant to any element of

  Plaintiffs’ claims: one of the driving questions of this litigation is why Defendants were retaining

  decades-worth of data—stretching back to credit applications from 2005—and storing it in the

  AWS cloud. Plaintiffs allege that Capital One’s migration to AWS “allowed Capital One to use

  Amazon’s data scientists and artificial intelligence tools to analyze the trove of customer data it

  collected from credit applicants,” and that the “strategy was an aggressive move into uncharted

  territory for a major bank.” (Doc. 354, ¶¶ 40–41). “AWS’s servers facilitate machine learning by

  allowing large amounts of data to be collected in a common pool, which is segmented into folders.

  This AWS configuration allows for different web applications to draw from a vast collection of

  data . . . .” (Id. ¶ 47).

          PII from tens of millions of consumers spanning nearly 15 years is truly a treasure trove of

  information; a trove Amazon may also have been mining for its own financial gain—leveraging

  its data scientists, artificial intelligence tools, and machine learning, as alleged in the Complaint

  and set out above. Such information is clearly relevant to Plaintiffs’ Unjust Enrichment claim,

  amongst others: if Amazon was financially benefiting from using Plaintiffs’ PII, while also failing

  to adequately protect it, retaining such benefits would arguably be inequitable. See e.g., In re

  Facebook, Inc. Internet Tracking Litig., --- F.3d ---, 2020 WL 1807978, at *6 (9th Cir. Apr. 9,

  2020) (holding plaintiffs’ “stake in unjustly earned profits [from the collection and use of

  consumers’ browsing histories] exists regardless of whether an individual planned to sell his or


                                                   5
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 6 of 11 PageID# 6172



  her data or whether the individual’s data is made less valuable”); Kokesh v. S.E.C., 137 S. Ct. 1635,

  1640 (2017) (“Disgorgement requires that the defendant give up ‘those gains . . . properly

  attributable to the defendant’s interference with the claimant’s legally protected rights.”) (quoting

  Restatement (Third) of Restitution and Unjust Enrichment § 51, Comment a, p. 204 (2010)).

         Accordingly, Plaintiffs seek discovery of information from Amazon regarding whether it

  financially benefited from the use or manipulation of Plaintiffs’ PII stored by Capital One on

  Amazon’s cloud. Accordingly, Amazon’s argument that “[f]inancial benefit cannot establish duty,

  proximate causation, or injury” (Opp. at 9) is misplaced; Plaintiffs have alleged more than just

  negligence claims, and whether Amazon financially benefited from Plaintiffs’ PII—which

  Defendants failed to protect—is relevant to this case.

     C. Amazon Has Failed to Carry its Burden of Demonstrating the Contested Discovery is
        Burdensome, Overly Broad, or Otherwise Not Proportional to the Needs of this Case

         A court is permitted to limit discovery “if it finds that ‘the burden or expense of the

  proposed discovery outweighs its likely benefit, taking into account the needs of the case, the

  amount in controversy, the parties’ resources, the importance of the issues at stake in the litigation,

  and the importance of the proposed discovery in resolving the issues.’” Stoney Glen, LLC v.

  Southern Bank and Trust Co., 2013 WL 5514293, at *3 (E.D. Va. Oct. 2, 2013) (Payne, J.) (quoting

  Fed. R. Civ. P. 26(b)(2)(iii)) (emphasis added). Importantly, “[t]o prevail on the grounds of

  burdensomeness or breadth, the objecting party must do more to carry its burden than make

  conclusory and unsubstantiated arguments.” Id. (citing Converting v. United States Dep’t of

  Justice, 565 F.Supp.2d 10, 14 (D.D.C. 2008); Cory v. Aztec Steel Bldg., Inc., 225 F.R.D. 667, 672

  (D. Kan. 2005) (the party opposing discovery on the ground of burdensomeness must submit

  detailed facts regarding the anticipated time and expense involved in responding to the discovery

  which justifies the objection)).


                                                    6
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 7 of 11 PageID# 6173



         Instead of permitting Plaintiffs to explore whether Amazon has any knowledge of

  improperly configured WAFs, SSRF and open reverse proxy attacks, and overly broad IAM

  permissions—and if so, the details of that knowledge—Amazon instead implores the Court to

  foreclose this inquiry altogether because it may require Amazon to take on a burden for that search,

  even though Amazon simply has failed to carry its burden of proving the burdensomeness or

  breadth outweigh Plaintiffs’ entitlement to the Contested Amazon Discovery. In their response,

  Amazon tacitly acknowledges no preliminary search for the requested information has been made

  in any manner whatsoever. See Opp., at 1 (“Amazon’s knowledge (if any) of how other customers

  configure their own AWS environments is of no relevance or value in this case….”) (emphasis

  added). Instead, Amazon focuses its argument on the number of clients it services and the

  anticipated production concerning Capital One.

         For obvious reasons, Amazon eschews responding to or otherwise refuting the

  proportionality factors Plaintiffs enumerated and argued in the Motion—those factors weigh

  heavily in Plaintiffs’ favor. Mot. at 8 (citing BASF Plant Sci., LP v. Commonwealth Sci. and Indus.

  Research Org., No. 2:17-cv-503, 2019 WL 8108060 (E.D. Va. July 3, 2019) (Morgan, J.)). This

  is one of the largest data breaches in history and concerns some of the most sensitive information

  a person can provide to a company; Amazon is in a substantially better position to search for and

  provide this information; Amazon has the resources to gather this information; and there is no

  prejudice or undue hardship to Amazon or even the non-parties in this case; the parties are subject

  to a comprehensive and thoroughly litigated and negotiated protective order, and the information

  sought would undoubtedly be subject to that order. Mot. at 13. Although Amazon argues it has

  numerous customers, Amazon presents no evidence concerning what subset of customers could be

  subject to these discovery requests, any anticipated number of documents, or any other details



                                                   7
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 8 of 11 PageID# 6174



  required for this Court to make an informed decision regarding the proportionality of the request

  to this litigation. Instead, Amazon avers “The burden on Amazon of conducting such an inquiry

  would be enormous, and virtually impossible to complete on the discovery timeframes in this

  case.” (Doc. 472-3, ¶ 4).

          Amazon’s reliance on E.I. Du Pont Nemours and Co. v. Kolon Ind., Inc., is misplaced, and,

  in fact, inures to Plaintiffs’ benefit. In Kolon, Du Pont sought information from Kolon related to

  accounts receivable and other financial information concerning post-verdict collections. No. 3:09-

  cv-058, 2012 WL 1664250, at *2 (E.D. Va. May 11, 2012). The Kolon court analyzed prior

  discovery production that Kolon provided to Du Pont—including “Kolon’s 25 largest U.S. and

  worldwide customers and charts of outstanding Accounts Receivable.” Id. The Kolon court found

  that “the identity of a customer is relevant when Kolon holds a receivable from that customer or

  the customer otherwise holds Kolon assets. The motion to compel is granted to the extent that it

  seeks that information. […] The motion to compel additional customer information will be denied

  to the extent that it seeks such additional information” Id. (emphasis added).

          Here, Plaintiffs have not requested all information from all of Amazon’s customers related

  to security (i.e., all customer information like in Kolon); rather, Plaintiffs requested discrete and

  detailed information specifically related to the security vulnerabilities at issue in this case (i.e., all

  customer information for which debt is owed like in Kolon). That Amazon has identified two

  million documents relevant to all of Plaintiffs’ discovery requests is a false equivalency, which

  does not dictate that similar efforts related to Amazon’s knowledge of issues with misconfigured

  WAFs, SSRF and open reverse proxy attacks, or overly broad IAM permissions outside of the

  Capital One context would result in the same volume of documents or work to be performed.

  Plaintiff made these requests in January, yet as of May 20, 2020—nearly four months later—



                                                      8
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 9 of 11 PageID# 6175
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 10 of 11 PageID# 6176



                                            201 N. Franklin Street, 7th Floor
                                            Tampa, FL 33602
                                            Tel: (813) 223-5505
                                            jyanchunis@ForThePeople.com

                                            Plaintiffs’ Co-Lead Counsel




                                       10
Case 1:19-md-02915-AJT-JFA Document 480 Filed 05/21/20 Page 11 of 11 PageID# 6177



                                  CERTIFICATE OF SERVICE
         I hereby certify that on May 21, 2020, I electronically filed the foregoing document with

  the Clerk of the Court using the CM/ECF system, which will send notice of electronic filing to all

  counsel of record.

                                                      /s/_Steven T. Webster_________
                                                      Steven T. Webster (VSB No. 31975)
                                                      WEBSTER BOOK LLP




                                                 11
